Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 1/09/2021.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/29/2021; 7/13/2021; 12/13/2021; 2/07/2022; and 5/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. (US 2018/0024964), herein referred to as Mao ‘964.
Referring to claim 1, Mao ‘964 teaches a method of providing distributed storage services to a host computer from a network interface card (NIC) of the host computer (see Fig. 3, storage system 306 that is coupled for data communications with a cloud services provider 302; see Fig. 1A, wherein host devices, i.e. computing devices 164, connect to the storage array 102 through SAN 158 or LAN 160, which would inherently require a network interface controller for communicating with storage devices in the storage array across a network; see Fig. 2C, wherein the storage nodes 150 include a NIC 202 for communicating with the other devices connected to the network), the method comprising at the NIC: 
accessing, through a network fabric storage driver, an external storage operating outside of the host computer through a port of the NIC that is used for forwarding packets related to the external storage and packets not related to the external storage (see Fig. 2B, wherein storage nodes 150 of a chassis 138 communicate through interconnect 171 and use external ports 174 and 176 to communicate with other chassis devices or host computers, i.e. external storage devices, see Fig. 2E-2G, wherein the chassis can be the individual compute blades 252 which communicate with each other through fabric switches 146; Examiner points out that Mao ‘964 does not specifically talk about using a network fabric storage driver, but points out that a driver is inherently necessary to using hardware, i.e. driving hardware, to perform any task / operation, wherein Mao ‘964 does teach the storage units of compute blades 252 being able to communicate with each other through fabric switches, i.e. network fabric, also see Fig. 1A which shows the overall system with computing device 164 communicating with storage arrays 102 that are a part of chassis not shown, see Paragraph 0036, and see Fig. 2A with a chassis 138 having multiple storage nodes 150, which can be compute blades 152, and a switch fabric 146); 
presenting the external storage as a local storage of the host computer to a set of programs executing on the host computer (see Paragraph 0117, wherein the cloud services provider 302 offers virtual machines and other resources; see Paragraph 0119, wherein the cloud storage gateway can be configured to emulate a disk array, block-based device, file server, other storage system, also see Paragraph 0122; Examiner points out that devices being virtualized will inherently be presented as a local device from the perspective of the host computer in emulated / virtualized computing environments); and 
translating read/write requests from a first format for the local storage to a second format for the external storage before forwarding the requests to the external storage through the network fabric storage driver (see Paragraph 0119, wherein the cloud storage gateway can be configured to translate commands into protocols that facilitate communications with the cloud services provide 302; also see Paragraph 0166, wherein the switches of the chassis may act as a translation layer between multiple protocols or technologies, i.e. translating between one format to another in order to properly communicate between the devices).
As to claim 2, Mao ‘964 teaches the method of claim 1 further comprising translating responses from the external storage from the second format to the first format before providing the responses to an NIC interface of the host computer to be processed by the set of programs (see Paragraph 0119, wherein the cloud storage gateway can be configured to translate commands into protocols that facilitate communications with the cloud services provide 302; also see Paragraph 0166, wherein the switches of the chassis may act as a translation layer between multiple protocols or technologies, i.e. translating between one format to another in order to properly communicate between the devices; Examiner points out that any communication between two devices of differing protocols / technology would inherently need to have any communication translated into a format understandable by the devices, which would include any response messages, i.e. the response inherently need to be translated from the second format to the first).
As to claim 3, Mao ‘964 teaches the method of claim 1, wherein the NIC interface is a PCIe interface (see Paragraphs 0045-0051, wherein the data communication links 108 can be PCIe buses and the switches 116 can be PCIe switches, which would mean that the devices would include a PCIe interface for using these buses and switches).
As to claim 4, Mao ‘964 teaches the method of claim 1, wherein presenting the external storage comprise creating, through a storage emulation layer, a local storage construct to present the external storage as a local storage (see Paragraph 0117, wherein the cloud services provider 302 offers virtual machines and other resources; see Paragraph 0119, wherein the cloud storage gateway can be configured to emulate a disk array, block-based device, file server, other storage system, also see Paragraph 0122; Examiner points out that devices being virtualized will inherently be presented as a local device from the perspective of the host computer in emulated / virtualized computing environments).
As to claim 6, Mao ‘964 teaches the method of claim 1, wherein accessing the external storage comprises accessing, through the network fabric storage driver, a plurality of external storages operating outside of the host computer; the method further comprising using a storage emulation layer to present the set of external storages as a plurality of local storage to the set of programs (see Paragraph 0117, wherein the cloud services provider 302 offers virtual machines and other resources; see Paragraph 0119, wherein the cloud storage gateway can be configured to emulate a disk array, block-based device, file server, other storage system, also see Paragraph 0122; Examiner points out that devices being virtualized will inherently be presented as a local device from the perspective of the host computer in emulated / virtualized computing environments, wherein if more than one storage device is being emulated / virtualized than more than one local storage device would be create per device being emulated).
As to claim 7, Mao ‘964 teaches the method of claim 1, wherein the network fabric storage driver is NVMeOF driver (see Paragraph 0034, wherein the SAN 158 being used as the network may be implemented as a NMVE over Fabrics, i.e. NVMeOF; Examiner points out that Mao ‘964 does not specifically talk about using a network fabric storage driver, but points out that a driver is inherently necessary to using hardware, i.e. driving hardware, to perform any task / operation).
As to claim 8, Mao ‘964 teaches the method of claim 1, wherein the NIC comprises an application specific integrated circuit (ASIC), a general purpose central processing unit (CPU) and a memory that stores for execution by the CPU to perform the accessing and presenting, the ASIC for processing packets forwarded to and from the host computer, said processing comprising at least a portion of the translation of the read/write requests (see Paragraph 0037, wherein the storage array controllers 110 may be an ASIC or a SoC that includes discrete components such as a CPU, computer memory, and various adapters; see Paragraph 0119, wherein the cloud storage gateway can be configured to translate commands into protocols that facilitate communications with the cloud services provide 302; also see Paragraph 0166, wherein the switches of the chassis may act as a translation layer between multiple protocols or technologies, i.e. translating between one format to another in order to properly communicate between the devices).
As to claim 9, Mao ‘964 teaches the method of claim 1, wherein the program is a virtualization program for sharing resources of the NIC, the shared resources including the port through which the external storage is accessed (see Paragraph 0116, wherein implementing cloud services includes sharing a pool of configurable resources to provide services to a user through any data communication link).
As to claim 10, Mao ‘964 teaches the method of claim 1, wherein the set of programs comprise programs specifying machines executing on the host computer, the machines including virtual machines or containers (see Paragraph 0117).

Referring to claim 11, Mao ‘964 teaches a non-transitory machine readable medium storing a program for providing distributed storage services to a host computer from a network interface card (NIC) of the host computer (see Fig. 3, storage system 306 that is coupled for data communications with a cloud services provider 302; see Fig. 1A, wherein host devices, i.e. computing devices 164, connect to the storage array 102 through SAN 158 or LAN 160, which would inherently require a network interface controller for communicating with storage devices in the storage array across a network; see Fig. 2C, wherein the storage nodes 150 include a NIC 202 for communicating with the other devices connected to the network), the program for execution by at least one processing unit of the NIC, the program comprising sets of instructions for:
accessing, through a network fabric storage driver, an external storage operating outside of the host computer through a port of the NIC that is used for forwarding packets related to the external storage and packets not related to the external storage (see Fig. 2B, wherein storage nodes 150 of a chassis 138 communicate through interconnect 171 and use external ports 174 and 176 to communicate with other chassis devices or host computers, i.e. external storage devices, see Fig. 2E-2G, wherein the chassis can be the individual compute blades 252 which communicate with each other through fabric switches 146; Examiner points out that Mao ‘964 does not specifically talk about using a network fabric storage driver, but points out that a driver is inherently necessary to using hardware, i.e. driving hardware, to perform any task / operation, wherein Mao ‘964 does teach the storage units of compute blades 252 being able to communicate with each other through fabric switches, i.e. network fabric, also see Fig. 1A which shows the overall system with computing device 164 communicating with storage arrays 102 that are a part of chassis not shown, see Paragraph 0036, and see Fig. 2A with a chassis 138 having multiple storage nodes 150, which can be compute blades 152, and a switch fabric 146);
presenting the external storage as a local storage of the host computer to a set of host programs executing on the host computer (see Paragraph 0117, wherein the cloud services provider 302 offers virtual machines and other resources; see Paragraph 0119, wherein the cloud storage gateway can be configured to emulate a disk array, block-based device, file server, other storage system, also see Paragraph 0122; Examiner points out that devices being virtualized will inherently be presented as a local device from the perspective of the host computer in emulated / virtualized computing environments); and
translating read/write requests from a first format for the local storage to a second format for the external storage before forwarding the requests to the external storage through the network fabric storage driver (see Paragraph 0119, wherein the cloud storage gateway can be configured to translate commands into protocols that facilitate communications with the cloud services provide 302; also see Paragraph 0166, wherein the switches of the chassis may act as a translation layer between multiple protocols or technologies, i.e. translating between one format to another in order to properly communicate between the devices).
As to claim 12, Mao ‘964 teaches the non-transitory machine readable medium of claim 11, wherein the program further comprises a set of instructions for translating responses from the external storage from the second format to the first format before providing the responses to an NIC interface of the host computer to be processed by the set of host programs (see Paragraph 0119, wherein the cloud storage gateway can be configured to translate commands into protocols that facilitate communications with the cloud services provide 302; also see Paragraph 0166, wherein the switches of the chassis may act as a translation layer between multiple protocols or technologies, i.e. translating between one format to another in order to properly communicate between the devices; Examiner points out that any communication between two devices of differing protocols / technology would inherently need to have any communication translated into a format understandable by the devices, which would include any response messages, i.e. the response inherently need to be translated from the second format to the first).
As to claim 13, Mao ‘964 teaches the non-transitory machine readable medium of claim 11, wherein the NIC interface is a PCIe interface (see Paragraphs 0045-0051, wherein the data communication links 108 can be PCIe buses and the switches 116 can be PCIe switches, which would mean that the devices would include a PCIe interface for using these buses and switches).
As to claim 14, Mao ‘964 teaches the non-transitory machine readable medium of claim 11, wherein the set of instructions for presenting the external storage comprise a set of instructions for creating, through a storage emulation layer, a local storage construct to present the external storage as a local storage (see Paragraph 0117, wherein the cloud services provider 302 offers virtual machines and other resources; see Paragraph 0119, wherein the cloud storage gateway can be configured to emulate a disk array, block-based device, file server, other storage system, also see Paragraph 0122; Examiner points out that devices being virtualized will inherently be presented as a local device from the perspective of the host computer in emulated / virtualized computing environments).
As to claim 16, Mao ‘964 teaches the non-transitory machine readable medium of claim 11, wherein the set of instructions for accessing the external storage comprises a set of instructions for accessing, through the network fabric storage driver, a plurality of external storages operating outside of the host computer; the program further comprising a set of instructions for using a storage emulation layer to present the set of external storages as a plurality of local storage to the set of host programs (see Paragraph 0117, wherein the cloud services provider 302 offers virtual machines and other resources; see Paragraph 0119, wherein the cloud storage gateway can be configured to emulate a disk array, block-based device, file server, other storage system, also see Paragraph 0122; Examiner points out that devices being virtualized will inherently be presented as a local device from the perspective of the host computer in emulated / virtualized computing environments, wherein if more than one storage device is being emulated / virtualized than more than one local storage device would be create per device being emulated).
As to claim 17, Mao ‘964 teaches the non-transitory machine readable medium of claim 11, wherein the network fabric storage driver is NVMeOF driver (see Paragraph 0034, wherein the SAN 158 being used as the network may be implemented as a NMVE over Fabrics, i.e. NVMeOF; Examiner points out that Mao ‘964 does not specifically talk about using a network fabric storage driver, but points out that a driver is inherently necessary to using hardware, i.e. driving hardware, to perform any task / operation).
As to claim 18, Mao ‘964 teaches the non-transitory machine readable medium of claim 11, wherein in addition to the processing unit, the NIC comprises an application specific integrated circuit (ASIC) and a memory that stores for execution by the processing unit to perform the accessing and presenting, the ASIC for processing packets forwarded to and from the host computer, said processing comprising at least a portion of the translation of the read/write requests (see Paragraph 0037, wherein the storage array controllers 110 may be an ASIC or a SoC that includes discrete components such as a CPU, computer memory, and various adapters; see Paragraph 0119, wherein the cloud storage gateway can be configured to translate commands into protocols that facilitate communications with the cloud services provide 302; also see Paragraph 0166, wherein the switches of the chassis may act as a translation layer between multiple protocols or technologies, i.e. translating between one format to another in order to properly communicate between the devices).
As to claim 19, Mao ‘964 teaches the non-transitory machine readable medium of claim 11, wherein the program executed by the processing unit is a virtualization program for sharing resources of the NIC, the shared resources including the port through which the external storage is accessed (see Paragraph 0116, wherein implementing cloud services includes sharing a pool of configurable resources to provide services to a user through any data communication link).
As to claim 20, Mao ‘964 teaches the non-transitory machine readable medium of claim 11, wherein the set of host programs comprise host programs specifying machines executing on the host computer, the machines including virtual machines or containers (see Paragraph 0117).

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5 and 15, Examiner finds that prior art does not specifically teach accessing the external storage comprises accessing a plurality of external storages operating outside of the host computer; the method further comprising presenting the set of external storages as a single local storage by using a storage emulation layer that presents the plurality of external storages as a single local storage.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dreier et al. (US 2018/0095872) teaches a distributed storage system where the storage devices are connected as storage nodes across a network such as a SAN that can be a NVMeOF and implement PCIe protocols within each storage node, where host devices can access storage devices through virtual machines.
Galles (US 9,152,593) teaches a PCIe system for communicating between hosts and downstream devices including translating transactions using a mapping and forwarding packets to remote PCIe endpoint devices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183